 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDArtim Transportation System,Inc.andEverettW.Batcheller.Case 13-CA-8230January 27, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn September 20, 1968, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief,and the General Counsel filed a brief in answer tothe Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoa-three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case,' and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.'8(a)(3) and (1) of the Act by discharging Everett WayneBatcheller, one of his employees; and the answer of therespondent denying the commission of any unfair laborpractice, I,William Seagle, the duly designated TrialExaminer, heard this case at Chicago, Illinois, on August7 and 8, 1968.Subsequent to the hearing, counsel for the GeneralCounsel and for the respondent filed briefs with the TrialExaminer.Upon the record so made, and in view of myobservation of the demeanor of the witnesses, I herebymake the following findings of fact:ITHE RESPONDENTArtim Transportation System, Inc., the respondent- inthe present proceeding, is an Indiana corporation, whichat all material times has maintained its general office at7105 Kennedy Avenue, Hammond, Indiana, and a cityterminalat165thandSummer Streets,Hammond,Indiana, from which it has been engaged in the interstatetrucking and cartage business as a common carrier ofiron, steel and other general products.During the calendar year 1967, the respondent, in thecourse and conduct of its business operations, receivedgross revenues in excess of $1,000,000, of which morethan $50,000 was received as the result of its interstateoperations.The respondent admits that at all material times it hasbeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and I so find.IL THE LABOR ORGANIZATION INVOLVEDLocal142, International Brotherhood of Teamsters, is alabor organization which maintains contractual relationswith the respondent.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Artim TransportationSystem, Inc.,Hammond, Indiana, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'Although counsel for the Respondent alluded to a union grievancehearing which held that Batcheller was discharged for cause,no evidencewas introduced by the Respondent,with respect to that proceeding'In adopting the finding that employee Everett Batcheller was dischargedfor his protected concerted activities,we specifically disavow that portionof the Trial Examiner'sreasoning that the Respondent knew that acriminal prosecution for the alleged theft of the tarpaulin would not provesuccessfulTRIALEXAMINER'S DECISIONIII.THE UNFAIR LABOR PRACTICEEverettW. Batcheller,whose discharge is in issue in thepresent proceeding,was one of more than a hundredArtim truckdrivers'operating out of itsCityDivisionlocatedat165thandSummer Streets,Hammond,Indiana.'Batcheller commenced his employment withArtim in September 1961, and he was terminated by therespondent as of November30, 1967, whichwould beaftermore than 6 years of employment.Batcheller wasnotactuallyworking,however,atthe time of hisdischarge.He had been hospitalized and had undergone ahernia operation from which he was recuperating when hereceived his letter of termination.The crux ofthe case is the respondent'smotive indischarging Batcheller.The respondent advances as thereason for his discharge the theft by him of one of thetarpaulins which were used by the company to cover itssteelloadsduring transport.TheGeneralCounselcontends, on the other hand, that the reason for hisdischargewas his previous concertedactivity,whichconsisted of the presentation of many grievances to therespondent,and to the union.STATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: Upon a charge filedon January 23, 1968; a complaint issued on July 3, 1968by the Acting Regional Director of Region 13, in which itwas alleged that the respondent had violated Section'Batcheller himself testified that from 100 to 130 drivers operated out ofthe City Division of Artim but John J. Harkema,the chief dispatcher ofthis Division put the number at about 150'Artim also operates another division known as the Road Divisionlocated at Kline Avenue in Hammond,Indiana.174 NLRB No. 40 ARTIM TRANSPORTATION SYSTEMThere can be no doubt about the extent to whichBatcheller was involved in the presentation of grievances.He was, apparently, a contentious individual, and there isno doubt that in 1967 he became the stormy petrel of theArtim transportation system. There was a standing feud,moreover, between him and John J. Harkema, the chiefdispatcher of the City Division, who regarded Batchelleras a thorn in his side. This characterization is Harkema'sown, for he testified that he may have mentioned it toStephen J. Kanuch, the Artim terminal manager.AlthoughBatchellerhad long harbored ill-feelingstowards Harkema, he first came into open conflict withhis superiors in the managerial hierarchy of Artim3 inMay 1967. One of Batcheller's fellow truckdrivers, whosename is William Wayne Estes, was discharged by therespondent on May 6, after only 5 days of employment.Estes had previously worked for Artim but had leftvoluntarily, and he had been reemployed by Artim onMay 1, 1967. As Estes had not yet completed his 30-dayprobationary period, he could not file a grievance with theunion contesting his discharge. But he found a readychampion in Batcheller who took up the cudgels in hisbehalf. It seems that Estes had a speech defect whichmade it difficult to understand him on the two-way radio,and also that he had difficulty with his paperwork due tohispoor educationNevertheless,Batcheller regardedEstes as a hard and conscientious worker who has beenable to surmount his difficulties, and he regarded it asparticularly unjust that Estes, who had another job at thetime, should have been reemployed with full knowledge onthe part of the Artim management of his limitations, andthen discharged after so short a period of employment.When Batcheller came to work the Monday morningfollowing the discharge of Estes, he went to see GeorgeHuizenga, who was in charge of labor relations, to discussthe discharge, but he received no satisfaction from thelatter.That same night - Batcheller then worked on thenight shift- he drew up what he described as a"petition"- it was actually a document in letter formheaded "Notice to Whom It May Concern - " in whichhe protested the discharge of Estes in most emphaticterms and demanded that he be put back to work.Batcheller was hardly conciliatory towards those whom hedeemed to be responsible for the discharge of Estes, for hedeclared: "It is also my opinion that Mr. Estes wouldhave been a far greater asset to the company as anemployee than the individual that caused him to bedischarged will ever be." He declared: "The party orparties that were responsible for this man's discharge .. .should be very proud of themselves to say the least and Ican honestly say I would never advise anyone to seekemployment with Artim especially if they were alreadyemployed elsewhere as Mr. Estes was, because like Mr.Estes for no good reason they would find themselves outof a job period."Having prepared his protest on the discharge of Estes,Batcheller proceeded to solicit signatures to the documentfrom his fellow-drivers. Seventy-nine of the drivers, inaddition to Batcheller, signed it. The signatures wereobtained on theMonday and Tuesday following thedischarge of Estes. As usual, Batcheller worked on thenight shift on Monday but he came in also on Tuesday tosolicit signatures from the daytime drivers.While he was'In addition to Kanuch, the terminal manager,and Harkema,alreadymentioned, this also included George J. Huizenga, Supervisor of Safety,Personnel and Labor Relations; Ralph R. Artim, the president of Artim;and Ralph D. ("Bud") Artim, his son, who is vice president of Artim227doing so, Huizenga came into the drivers' room, andobtaining a copy of the letter from one of the drivers, readit.Huizenga then made a speech to the drivers who werepresent defending the company's action. He attributed thedischarge of Estes to the fact that in the 4 days that hehad been working for the company, he had torn up adump truck, and had been barred from the premises ofseveral of Artim's customers. After making his speech,Huizenga left the drivers' room, and did not interfere anyfurther with Batcheller's solicitations of signatures to hisprotest.Batcheller did not rest content, moreover, with thecomposition of this letter of protest to which he hadobtained the signatures of 79 of the drivers. A few dayslater, he also composed a letter to Ralph A. Artim, thepresident of the company, and presented it to the latter inperson.This letter was somewhat calmer in tone thanBatcheller's previous letter but no more diplomatic. RalphArtim promised Batcheller that he would investigate thecase but Estes was never restored to the Artim payroll,despite the fact that Batcheller had assured Artim that hehad investigated the charges of the Artim customersagainst Estes and found them to be false One cannot helpbut wonder at the thoughts that must have passed throughthemind of Artim as he pondered the paragraph in theletter in which Batcheller had warned.If by chance I have made a mistake in writing to youon this matter and if by chance I am wrong in thinkingthatyou would want to see that this matter wascorrected and nothing comes out of this as far as youare concerned, then I will take it for granted that Ihave misjudged you as a fellow human being and thatyou have no compassion for others or their feelings orwell being. I will also know for my own benefit at leastthatArtim could care less as far as employee's moral(sic) is concerned and that employee and employerrelationship means absolutely nothing to you.On Monday of the following week, which would beMay 15, when Batcheller reported for work at about 4p.m. and walked into the drivers' room, Huizenga toldhim that Kanuch, the terminal manager, wished to seehim in his office. In the interview that followed, KanuchtoldBatcheller that the company was rather unhappyabout the letters that he was writing and posting on thebulletin board, and that in the future he was not to postanything on the bulletin board in the drivers' room unlesshe first secured the approval of the company. Batchellerasked Kanuch why he should be denied the privilege ofposting anything on the bulletin board when the otherdrivers were allowed to post whatever they desired on thebulletin board but to this question he received no answer.Nevertheless,Batcheller toldKanuch that he wouldcomply with his instruction.Batcheller only complied, however, with this instruction.ina narrow, literal sense. That very same night hecomposed a letter, which he entitled: "Subject: Rights ofOthers," and in which he protested against the denial tohim of the right to post letters on the bulletin boardbecause of his championship of Estes. He refrained fromposting this letter on the bulletin board, but he had abouta dozen photocopies made of the letter and left them onthe table in the drivers' room where they could be seenand read by his fellow drivers. He also had madeapproximately 100 photocopies of his original letter on thedischarge of Estes, and also left these on the table in thedrivers' room. Although he did not deposit all of themthere at the same time, Batcheller gave one of these copiesto Estes himself as a memento of the controversy, and 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomeone (not Batcheller himself) posted one of the copiesof the letter on the glass-enclosed bulletin board that wasused for official announcements, as opposed to the openbulletin board that was for the general use of the drivers.Either late the same week or during the following week,Huizenga noticed the letter on the bulletin board, andtook Batcheller to task for posting it but the latter deniedthat he had had anything to do with it. Under date ofMay 31, 1967, Estes wrote Batcheller a note ofappreciation and thanks for the latter's efforts in hisbehalf.Batcheller also had photostatic copies of Estes'note made, and left them in the drivers' room.As a driver on the night shift Batcheller's hours beganat 4 p.m. During the last full week in May, Batcheller'sstarting time was changed from 4 to 3 p.m. He discussedthe change with Huizenga and Harkema, and he accusedthe latter of discrimination against him. Harkema deniedthe accusation but Batcheller nevertheless demanded thathe be paid time and a half for the hour from 3 to 4 p.m.,as required by the provisions of the union contract. Whenhewas refused time and a half for the earlier hour,Batcheller called Jake Abshire, the union business agent,who secured it for him.Harkema denied that he was attempting to discriminateagainst Batcheller by changing his starting time from 4 to3 p.m. He explained that he made the change, so thatBatchellermight "get two loads to each customer perday." But he admitted that he did not change the startingtime of any other driver. If it was so important thatBatcheller should service a customer twice during his shift,why was it not equally important that the other driversshould also do so. Clearly Harkema's motive must havebeen discriminatory.That it was so in fact is established by the testimony ofHerman Parton, who was night dispatcher at the time butwho was subsequently discharged by the respondent.Parton testified that in May 1967, about 2 weeks after thedischarge of Estes, he was called to a meeting where hefound "Bud" Artim, Harkema, and Earl Hoover, one ofthe dispatchers, and that at this meeting he was instructedto change Batcheller's starting time from 4 to 3 p.m., andto cut Batcheller off at 8 hours, i.e. to hold his overtimedown. Practically all the drivers on the night shift werethen averaging about 20 hours a week in overtime.The respondent attacks Parton's credibility in view ofhis discharge but I accept his testimony, notwithstandingthe fact that his discharge could conceivably have led himto harbor resentment against the respondent. Moreover,the respondent did not call either "Bud" Artim or Earl,Hoover as witnesses to deny Parton's testimony, andalthoughHarkema was called as a witness, he was notinvited to deny the occurrence of the meeting. Therespondent did produce payroll records showing thatBatcheller had worked some overtime in the months ofJuly(after the night shift had been abolished), August,.and September but this hardly proves that he worked anyconsiderable amount of overtime in May and June.During the month of June there appear to have been nostorm clouds on the Artim horizon. But early in JulyBatcheller took pen in hand again to protest what heconsidered another outrage. On July 5, 1967, one of theArtim drivers by the name of Alfred Campbell landed injail for driving a load that was overweight. According tothe testimony of Huizenga, Campbell and another Artimdriver were to pick up a piece of machinery at VersonAllsteel inChicago, and deliver it to a company inSterling, Illinois; as both loads would be overweight, thecompany secured state permits covering the total grossweight of each load; instead of picking up his scheduledload, Campbell picked up another load, and, passing overthe state scale was arrested for overweight; he (Huizenga)spoke to Campbell and told the latter that in view of hisnegligence in not weighing his load or reading his permit,the company would hold Campbell personally responsiblefor paying the fine; Campbell was suspended and filed agrievance with the union grievance board which ruled thatCampbell should be put back to work with backpay fortime lost but that if he were found guilty of an offense, heshould personally pay the fine; Campbell quit his job withArtim and never paid the fine, which had to be paid byArtim under its bond.As soon as Batcheller heard what had happened toCampbell, he spoke to him and his wife, and decided tomake the latter's cause his own, and that of all the otherdrivers.He drew up a document "in behalf of not onlyMr. Campbell," he testified, "but all of the Artim driversso that they could be made aware of the position that theywere in if they continued with the habit of carryingoverweightsandillegalloads,thattheymightconsequently be stuck to pay the fine." The document wasan essay of nearly 850 words on the subject of "Oversizeand Overweight Loads." In only the first paragraph of theessay did Batcheller deal with Campbell's case: he relatedthat he had spoken to Campbell and learned that thepermit which he had been given was indecipherable, andthat, consequently, he had read the permit of the otherdriver and assumed that his was the same. For the rest,Batcheller expressed the views that a driver should not beforced to pay a fine "even if the driver is one-hundredpercent in the wrong"; that an employer assumesresponsibility for his employees "the same as a gamblerassumes a risk"; that an employer could, of course,discharge an erring employee but then his guilt should beprovable "beyond the shadow of a doubt." Batchellerconcluded his observations by warning his fellow-driversthat if they did not wish to find themselves in the sameposition as Campbell they make sure that [if] they wereoperating legally in every respect before moving any load,and demand two witnesses if ordered to move a loadabout which they had any doubt.Batchellerhad photocopiesmade of his essay onoversize and overweight loads. He gave some of the copiesto Campbell, and left the rest on the table in the drivers'room. He also spoke personally to some of the drivers onthe subject,who in turn spoke to Huizenga about it.Under date of July 26, he received a letter from Artim,signed by George Huizenga, in which he was reprimandedfor intentionally falsifying his I.C.C. logs for the month ofMay by entering incorrectly the number of his "on duty"hours.Most of the other Artim City Division driversreceived similar letters of reprimand but only Batchellerfiled a grievance with the union, which was heard by theCalumet Area Joint Grievance Committee on September27.Huizenga,Kanuch and "Bub" Artim attended thehearing on the grievance, and the latter accused Batchellerof insinuating that the company would purposely breakthe law, and of complaining to the Interstate CommerceCommission, which, as a result, was investigating Artim.Batcheller admitted that he had called the I.C.C. but onlyto find out whether "the company could actually unloadthe whole burden of guilt onto the drivers by writing theseletters of reprimand." Batcheller's grievance was rejectedby the union grievance committee.Themorning after the hearing before the uniongrievance committee Batcheller, while he was on a run tothe Inland Steel Company in East Chicago, was informed ARTIM TRANSPORTATION SYSTEMthatRalphArtim, the president of Artim, wishedBatcheller to call him. Batcheller did so, and in theensuing telephone conversation, Artim told Batcheller thatthe company had an application with the I.C.C. for newoperating authority, which he had endangered by filing hisgrievance.Artim also stated that he was aware thatHarkema had been harassing him but assured BatchellerthatHarkema would harass him no longer if he wouldagree to a 30-day cooling off period during which hewould file no grievances and write no letters.WhenBatcheller agreed to this proposal, Artim mentioned thathe felt that Batcheller had been disrespectful of him insome of the letters that he had written during the Estesincident, but Batcheller assured Artim that he had meantno disrespect, and that in fact he had only contacted himin the matter because he had the highest regard for him.At about the time of his telephone conversation withRalph Artim, Batcheller also found an envelope in therack with his timecard. The envelope contained a notetypewritten in capital letters and headed "Loyalty." Thenote read as follows:IFYOU WORK FOR A MAN, IN HEAVEN'SNAME WORK FOR HIM, SPEAK WELL OF HIMAND STAND BY TH (SIC) INSTITUTION HEREPRESENTS.REMEMBER-AN OUNCE OF LOYALTY ISWORTH A POUND OF CLEVERNESS. IF YOUMUST GROWL, CONDEMN AND ETERNALLYFIND FAULT, RESIGN YOUR POSITION ANDWHEN YOU ARE ON THE OUTSIDE, DAMN TOYOUR HEART'S CONTENT: BUT AS LONG ASYOU ARE PART OF THE INSTITUTION, DONOT CONDEMN IT. IF YOU DO, THE FIRSTHIGH WIND THAT COMES ALONG WILL BLOWYOU, AWAY, AND PROBABLY YOU WILLNEVER KNOW WHY.The note was unsigned and its authorship is notestablished.Naturally, Batcheller did not allow the "loyalty" noteto go unanswered. Within 2 hours he had prepared a replyto the note, had about a dozen photocopies made of thenote, and deposited them the next morning on the table inthe drivers' room. Batcheller's reply to the loyalty notewas more than six times as long as the note itself.However, its key paragraph was perhaps its fourth thatread as follows:There are three forms of loyalty, false loyalty, wherejust one pretends to be loyal, loyalty obtained by theuse of force and then there is true loyalty obtained byearning it, and by doing unto others as you would likethem to do unto you. If you have the loyalty mentionedlast then in all probability you will also receive therespect and integrity of the individual or individuals.Having set forth the three forms of loyalty, Batchellerproceeded to outline what an employer must do to inspireloyalty in his employees. So far as this theme wasconcerned, Batcheller declared as follows:Iwill tell you what the employer is obligated to doand that is to treat each and every employee fairly andwithout prejudice regardless of race, religion, politicalaffiliation or for his rights to protect guaranteed underthe Constitution of the United States of America. If allemployers made a practice of treating their employeesfairly and also seeing to it that those who are put incharge of supervising said employees did the same, thenthere would be no need for protest, labor organizations,229labor laws to protect the employee and the LaborRelations Board to see to it said laws were obeyed, andtheemployerwould find that he had the loyalty,integrity and respect that the employee is expected togive in return.Early in October, 1967, Batcheller's wife,MaryBatcheller,went to the Artim offices in Hammond,Indiana, in connection with a garnishment of Batcheller'swages. This was a predicament in which Batcheller notinfrequently became involved, and there were a number ofattempts to garnish his wages, much to the annoyance nodoubt of his employers. On the occasion of Mrs.Batcheller's visit she saw Kanuch, the terminal manager,inhisprivate office. The Artim management had justmade anattempt to withhold Batcheller's paycheck buthad countermanded the order.Mrs. Batcheller askedKanuch, whether her husband could come back to work inthemorning, and the terminal manager, after making atelephone call to someone, told her that they wished-himto report at his regular time After a moment, Kanuchremarked to Mrs. Batcheller that her husband was quitetalented.She asked Kanuch what he meant, and hereplied;"Well, these letters he has been writing. If hewould devote this much energy to the company, to thebetterment of the company, he would be a great asset tothe company. Could you talk to him about these letters hehas been writing. They're dust causing hard feelings." Mrs.Batcheller agreed to talk to her husband about it. Kanuch,in the course of his conversation with Mrs. Batcheller,also commented that Batcheller seemed to have a thorn inhisside,andMrs.Batchellerattributed this to theconstantharassment that he was subjected to byHarkema. "He comes home almost every night nervousand upset," she told Kanuch, and the latter agreed to seewhat he could do to put a stop to Harkema's picking onBatcheller.During the month of September Batcheller had beguntobe assigned to driving an old model InternationalTractor,No. 9129, which had been purchased in 1959 or1960, and which was in 1967 in the so-called deadline list.This consisted of trucks no longer fit for furtheruse unlessthey underwent extensive repairs. Batcheller complainedabout his equipmentassignmentsbut during the months ofSeptember, October and November, he was assigned todrive No. 9129 twelve times. Huizenga testified that otherArtim drivers with even greater seniority drove trucks ofthe same class and vintage during the 3-month period, buthe did not specify how often they drove them, nor whethertheir trucks had been previously in the deadline list,Parton testified, moreover, that he was instructed by EarlHoover to take No. 9129 out of the dead line list and giveit to Batcheller to drive.Batcheller never came back to work after the attemptto garnishee his wages. He was extremely nervous andupset and his back was giving him trouble. On October 9or 10, he entered the hospital, and it was while he was inthe hospital on this occasion, a stay that lasted a little lessthan 2 weeks, that he had his hernia operation. While hewas convalescing from his operation, there occurred thechain of events that led to his discharge.It is necessary at this point to say something concerningthenatureof the Batcheller homestead. Its mailingaddress was Box 88, Rural Route 1, Lowell, Indiana, anditwas located about 6 miles off Route 41 on a gravel roadinapopulatedbut rather isolated area known asWildwood Shores that bordered on the Kankakee River tothe south of it. For a stranger, it would be hard to findBatcheller's house even after a first visit. Batcheller had 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis property posted against trespassing, moreover, and heboasted that he had secured no less than seven convictionsfor trespassingagainst personswho had failed to respecthis privacy.Yet now, utterly unknown to him, he hadanother unwelcome visitor, apparently, and he was noneother than John T. Harkema.According to the testimony of Harkema, he was onvacation during the second week of November and oneday as he was engaged, with a friend, in duck-hunting, hejust happened, as he put it, to "stumble" on Batcheller'sproperty; he and his friend were following a flight ofducks in their car over country roads when they cameupon Batcheller's house. Harkema noticed, he testified,that "there was tarpaulins on the roof of his house, over achimmey which would be over a fireplace; a tarpaulin overthe entrance to the garage; a tarpaulin over a car that wasstanding in the middle of the backyard."The testimony of Harkema seems to be that he wasduck-hunting on November 13 when he stumbled onBatcheller'shouse,but thereisreasontodoubt theaccuracy of this date, since Harkema also testified that hewas only on a week's vacation, which began on Monday,November 6. If he was on a week's vacation, he wouldhave been due back to work on Monday, November 13,and he would not have been engaged in duck-hunting onthat day This is not a matter of inference only, moreover,for despite the fact that he had testified that he stumbledon Batcheller's house on November 13, he also definitelytestified that he was back at work on November 13.Inanyevent,whetherHarkemawasactuallyduck-hunting with a friend, and whether they did so onNovember 13 or some other date, he also testified that onthis occasion there was nothing to indicate to him that hehad also stumbled on tarpaulins that were Artim property.He nevertheless reported what he called the "incident" toKanuch, the terminal manager. Thus Harkema testified:Q.Well,with reference to the tarpaulins that yousaw, did you sde anything that day that would lead youto believe that they were Artim property?A. Not at thattime, no, sir.Q. All right. After you returned from your vacation,which was on the 13th, what did you do?A. I reported this incident toMr. Kanuch, theterminalmanager.Q.What incident?A. Of seeing the tarps on Mr. Batcheller's property,and also how I stumbled on his property.It seems, moreover, that Kanuch upon being told aboutHarkema's visit to Batcheller's house, instructed the latterand Huizenga to ride out there. This they did, it is clearlyestablished, on November 17, for all three witnesses whotestifiedastothisvisit,Huizenga,Harkema andBatcheller nimself, agree on the date of the visit. All threewitnessesalso agree in generalas to what occurred and asto what was said during the visit with some qualificationsthat are very significant, howeverHarkema testified that he arrived with Huizenga atBatcheller's house "after having trouble with finding itagain." Leaving Huizenga in the street in their car, he wentto the back door of Batcheller's house and knocked butreceived no answer.Seeing alight in the garage, he wentover there and hollered "Batcheller,"and againreceivedno answer. There was a tarpaulin hanging over the door,covering the entrance over the garage, and when he lookedat it, he saw the name "Artim" on it, although it wasupside down. He went back to the car to tell Huizengawhat he had seen, and the latter took a picture of thetarp.Huizenga then left the car and went to the door ofthe house while Harkema sat in the car, and soon thelatter heard voices in the yard, and headed for the house.He found Huizenga talking to Batcheller, who invitedthem into the house. In the ensuing three-partyconversation, there were also three subjects discussed (1)Batcheller's operation, (2) a fire that had taken place inBatcheller's house several years ago, and (3) the relationsin the past between Batcheller and Harkema. So far asthe discussion related to Batcheller's operation, Harkematestified that he did not know that Batcheller had had anoperation while he had been in the hospital, because whenhe had telephoned to Batcheller while he was hospitalizedthe latter had told him that he was in the hospital for anervous condition caused by him. During the discussion ofhis operation, Batcheller showed him and Huizenga thescar resulting from his operation. The discussion of thepast relations between Batcheller and Harkema occurredas he was leaving the house with Huizenga. As Batchellerwas seeing them to the gate, he said to Harkema: "John,let's bury the hatchet," and Harkema replied: "Batcheller,Ihave no hatchet to bury." The two shook hands, andHarkema departed with Huizenga. During the entireconversation neitherHarkema nor Huizenga mentionedthe subject of tarps, and of course, neither of themaccused Batcheller of stealing an Artim tarpaulinThe testimony of Huizenga concerning the visit ofNovember 17 to Batcheller's house is in substantialagreement with that of Harkema, except for the discussionof Batcheller's operation. As to this, Huizenga testified:"The first thing we talked about, was his recent operation.And after some discussion, he said, `I don't suppose youbelieve that I had any surgery.' " He said, "Look, I willshow you." So he showed us his scar.We assured himthatwe knew that he had been operated.[Emphasissupplied.] This is diametrically opposed to the testimonyofHarkema that he knew nothing about Batcheller'soperation at the time of the visit.The testimony of Batcheller concerning the November17 visit of Harkema and Huizenga is fuller with referenceto the topics discussed and reveals how he became awareof the presence of his visitors. He testified that at the timeof their arrival he was asleep in bed on the second floor ofthe house and that the house was deserted except forhimself. He heard his dogs barking, got up and looked outof the window. He saw Harkema and Huizenga standingin his driveway, and went downstairs to open the door tothem. Huizenga stated thathe and Harkema had been outhunting ducks in his area, and, seeing his house haddecided to drop in to see "how `good old Batch' wasgetting along."Huizenga inquired about his illness andabout when he would return to work. When he seemed toimply that there was nothing wrong with him and that hehad never had an operation, he pulled down his pants andshowed them his scar. Then Harkema entered theconversation and remarked to him: "Your writing theseletters toMr. Ralph Artim about me. You're just wastingyour time." He replied: "Well, I don't know, maybe Iam," and offered the olive branch to Harkema; he saidthat he would be more than happy to forego any hardfeelings he had against him if he would treat him likeanother human being. But Harkema irritated him byattempting to minimize the extent of the fire in his house,which had involved $14,000 in damage, and he became so"hot under the collar" that he invited Harkema to leave,which he did.WhenHuizenga reported toKanuch about theNovember 17 visit to Batcheller, the terminal manager ARTIM TRANSPORTATION SYSTEMcouple of days." Kanuch then instructed Huizenga to payanother visit to Batcheller, accompanied by officers fromthe Lake County Sheriffs office at Crown Point, Indiana.Huizenga made this visit on November 22, and the twoofficerswho accompanied him were Detective BernardBagley and Detective Ted Nowakowski.When Huizenga, accompanied by the two detectivesarrived at Batcheller's house, Batcheller was lying underhis son's car, on which he had been working, and whichwas covered with a tarpaulin. Batcheller got out fromunder the car and asked Huizenga: "Just what the hell canIdo for you today?" Huizenga informed Batcheller thathe was,there with the detectives to recover some companyproperty in his possession. "Just what company propertyare you talking about?" asked Batcheller. Huizenga thenexplained that when he and Harkema had been therepreviously they had seen tarps in the garage. "What wereyou doing in my garage?" asked Batcheller. "I didn'tknow you was in my garage." Huizenga replied: "Well,we didn't think you was at home." Batcheller toldHuizenga that most decent people who came to his homeknocked on the door, and left if nobody answered. WhenHuizenga indicated he wanted to look around, Batchellerasked whether his visitors had a search warrant Bagleyreplied in the negative but indicated that he could obtainone if necessary. Batcheller then told his visitors that hehad nothing to hide, and that if they wanted to lookaround the property, they could do so. Huizenga afterwalking around the porch of the house walked over to thecar on which Batcheller had been working, and asked thelatter to undo the ropes that held the tarpaulin on the car.Batcheller complied with the request, and, after Huizengahad examined the tarpaulin, he claimed that it had hadthename "ARTIM" on it but that Batcheller hadscrubbed it out. Batcheller told Huizenga that the tarpmay have had Artim's name on it because Jimmy Millswho repaired tarps for Artim had given him "several oldraggedy tarps."He also warned Huizenga that if heintended to retrieve the tarp he better be prepared toprove it was Artim's tarp. Huizenga and the detectivesthen left without the tarpaulin.Huizenga's testimony concerning the November 22 visitto Batcheller's house is substantially to the same effect asBatcheller'sbut,again,therearetwo importantdifferences,although these differences are largely inemphasis. Huizenga's testimony was that he was lookingfor the tarpaulin which he and Harkema had seen hangingover the garage doorway during their visit to the premises.Thus Huizenga testified that when Batcheller asked himwhat he wanted he replied: "Batch, we would like toinspect the tarp that we sawyesterday4hanging over thedoorway of your garage" (emphasis supplied). The seconddifferencebetween the testimony of Batcheller andHuizenga concerning the November 22 visit is that whilethe former merely advanced as a possibility that he mayhave obtained the tarpaulin over the car from JimmyMills, the latter put it in terms of a definite fact, i.e. thathe had obtained the tarp from Mills. Thus Huizengatestified that Batcheller told him: "I will tell you where Igot that tarp. I got that tarp from Jimmy Mills."The two detectives who accompanied Huizenga onNovember 22 were called as witnesses by the respondent.Detective Bagley testified that he was there with DetectiveNowakowski merely to see that "there was no trouble"rather than to gather evidence for a persecution, and'Huizengamust have misspoken when he referred to "yesterday" as thedate of the visit.231confirmed that they had made the visit without a searchwarrant. Detective Bagley testified that the tarpaulin theysaw that day was an old tarp that was weatherbeaten anddiscolored in places, looking as if it had been in contactwith oil. Detective Bagley also testified that the tarpaulinhad the painted letters "A-R-T-I-M" on it but the lettershad been scrubbed off or worn off. Although Huizengahad testified that the tarpaulin seen by him had whitepainted letters on it, Detective Bagley testified, however,that he saw no such letters on it. As for DetectiveNowakowski, who was standing behind Detective Bagley,the former testified that, although he could see an imprinton the tarp, he could not make out what the letters were.The respondent did nothing about recovering thetarpaulin or prosecuting Batcheller for its alleged theft.Nothingwas said to Batcheller, moreover, when onNovember 28, he was asked to take a physicalexamination before returning to work. A company doctorgave him the physical that same day, and he passed itwith flying colors. Everything was normal, including hisvision,which was indeed 20/20, an undoubted asset in atruckdriver. Yet 2 days later Batcheller was discharged bythe respondent for stealing a company tarpaulin. He fileda grievance with the union but it was rejected by theGreater Calumet Grievance Committee.B. Concluding FindingsCounsel for the respondent seems to assume as aself-evident proposition that Batcheller stole one of theArtim tarpaulins,anddevoteshisbesteffortstodiscreditingBatchellerasawitness.The attack onBatcheller'scredibilityisbasedprimarilyonhisinvolvements in garnishment proceedings, his allegedly"false" testimony relating to the withholding of hispaycheck, and his testimony relating to his concertedactivities. Indeed, counsel for the respondent goes so faras to assert "The fact that Batcheller's explanation forthe discharge of Estes and Campbell differs from thecompany'sexplanationfurtherservestoweakenBatcheller'scredibility."All this is fallacious, if notfrivolous. The fact that Batcheller may have had troubleinmeeting his bills does not establish his mendacity.There can be not the slightest doubt that the respondenttemporarilywithheldBatcheller'spaycheckononeoccasion, and this is indeed admitted by the respondent.So far as the Estes and Campbell affairs are concerned,bothBatchellerandHuizenga could have, sincerelyentertaineddifferingviewson the merits of thecontroversies, and there is in fact no occasion to decidethe merits of either controversy, for Batcheller's concertedactivitieswereno less protected even though hischampionship of the causes of Estes and Campbell mayhave been wholly wrong.' That he engaged in theseactivities is firmly established by documentary evidencewhich makes his credibility quite irrelevant, and, insofaras other questions of fact are concerned, those relating tohis alleged theft of the tarp, the discrimination againsthim and the interferences with his presentation ofgrievances,Batcheller'sown testimony either standswholly uncontradicted or is corroborated by the testimonyof other witnesses for the General Counsel, as well as bywitnesses for the respondent. Batcheller's testimony is lentfurthercredence,moreover,by the failure of therespondent to call many witnesses who should have been'SeeMushroom TransportationCo, Inc,142 NLRB1150, 1158, andearlier cases there cited. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalledbecause they obviously had knowledge of thematters in issue. The respondent failed to call as witnesseseitherRalphArtim,who had several contacts withBatcheller or "Bud" Artim, who attended the meetingwith Parton. The respondent also failed to call Kanuch asa witness, despite the fact that he was the key figure in thedischargeofBatchellerandmade everyone of theimportant decisions that led to his discharge.Mostimportant of all the respondent failed to call Jimmy Millsas a witness, and attempted to overcome the lack of histestimony by offering hearsay through the mouth ofHuizenga,who clearly showed himself to be both anevasive and untruthful witnessThe indications of Huizenga's unreliability as a witnessare many. His evasiveness was shown, for example, whenhe was being examined as to whether he would regardBatcheller as a good truckdriver.With respect to this, hetestified as follows:Q.Was he a good truckdriver?A. Do you mean to be able to turn on the key and toshift, and so forth?Q Yes.A. Yes.Q. The thing you hire people for.A. Yes this part of it. You are asking me if he is, agood truckdriver. As far as the mechanics of the truckare concerned.Q. Is he?A. Yes.Surely, as Director of Safety and Personnel, Huizengaknew perfectly well that counsel for the General Counselmust have been interested in far more than whetherBatcheller could turn an ignition key. Another illustrationofHuizenga's evasiveness occurred when he was askedwhether there was any other truckdriver who had filedmore grievances than Batcheller. Huizenga testified thathe found it "difficult to say." Asked whether it was nottrue that Batcheller was stirring up a lot of trouble,Huizenga replied that many of the drivers treated theEstes and Campbell incidents as "humorous." Yet over amajority of them had signed Batcheller's "petition," and itis difficult to see how fines for overweight would have anyhumorous aspect for truckdrivers.There are also a considerable number of examples ofHuizenga's untruthfulness. There is his testimony thatduring the visit made by him and Harkema to Batchelleron November 17 the two of them assured the latter that"we knew that he had been operated," although Harkematestified that he did not know at the time that Batchellerhad had an operation. If Harkema did not know, it isdifficult to understand from what source Huizenga hadobtained this knowledge. It is even more difficult tounderstand why Batcheller should have shown his visitorshis scar unless they had expressed some doubt that he hadhad an operation. As to the November 22 visit toBatcheller,Huizenga testified on direct examination thathe was instructed to call the sheriff's office and ask fortwo officers to accompany him to Batcheller's home buton cross-examination he denied that he had called thesheriffs office or that Kanuch, who, obviously, was givingall the instructions as to the handling of the matter, hadcalled the sheriffs office, and thus left himself in theposition of failing to comply with his instruction. Then,when he was asked, why on November 22 he had notremoved the tarpaulin, which he claimed to have clearlyidentified, from Batcheller's premises, Huizenga explainedthat the reason was that the officers had a new car andthey told him that they had a new car and did not wish todirty it by putting the tarpaulin in it. But this was onlyone of Huizenga's uninspired fictions. Detectives Bagleyand Nowakowski were not there to gather evidence but, asBagley testified, to see to it that "there was no trouble."As a matter of fact, the sheriff's office had been told thatthe tarp was stolen from the Hammond, Indiana, yard,and the Hammond police would be the ones that would beconcerned with the actual theft. Artim had been advisedby the sheriff's office,moreover, that it would beinadvisable to bring a prosecution against Batcheller, sothat there was no occasion to gather any evidence.Furthermore, Bagley explicitly testified that no move wasmade either by him or by Huizenga "to actually roll upthe tarp and take it."It seems plain on the record as a whole that Batchellerengaged in concerted activities, including the presentationof grievances, which were fully known to the respondent'srepresentatives, and that they reacted to these activitiesboth by attempting to persuade him to abandon them, andbyvariouswarningsandactsofdiscrimination,culminating in his discharge for stealing, allegedly, an old,battered and oil-stained tarpaulin that had little or novalue, and that in discharging him for this reason theyacted on evidence of the flimsiest character.Therespondentnotonlyconcedesthatitsrepresentatives knew all about Batcheller's activities butalso seems to assert that these activities were even moreextensive than claimed by the General Counsel, and thatthroughout the history of these activities, they never losttheir patience or "cool." The respondent also seems tocontend that too long a period of time elapsed betweenthe Estes and Campbell incidents and the actual dischargeof Batcheller for the discharge to be related to theseactivities.The record does not, however, support any ofthese contentions.It is true that back in 1964 - just before Christmas -Batcheller composed a humorous want ad in which headvertised for a riding saddle to present to Harkema so,that he could ride out of town. Batcheller did not post thiswant ad on the bulletin board, but after the Estes andCampbell incidents some person unknown did so. Thewant ad merely reflects the standing personal antagonismbetween Batcheller and Harkema, and has no connectionwith any concerted activities on the part of Batcheller orany other truckdriver.Almost 2 years were to elapsebefore Batcheller began activities of this nature.But once these activities commenced the patience of therespondent's representatives could not be described assaintly.The impression' of saintliness can only be createdby disregarding all the evidence relating to the warningsgiven to Batcheller, the discrimination practiced againsthim, and the attempts to get him to desist from hisactivities. But, even disregarding this evidence, the lapse oftime between the Estes and Campbell incident and thedischarge of Batcheller is not very great. The Campbellincident was in early July and while Batcheller's dischargedid not occur until the last day in November 1967, it mustnot be forgotten that Batcheller was not actually at workduringmost of October and all of November but wasundergoingmedical treatment.While he was sidelinedduring these 2 months, the respondent's representativeswere evidently looking for a pretext to get rid of him, andwhen they finally, after much apparent hesitation, decidedto discharge him, their timing was absolutely perfect.They discharged Batcheller before the very day that hewas scheduled to return to work.The hesitation of the respondent's representatives untilthe very last moment is not at all surprising. They needed, ARTIM TRANSPORTATION SYSTEM233above all, a plausible explanation of the discovery of thebattered tarpaulin, for, unless the discovery were made toseemaccidental, they would lay themselves open to thesuspicion that they were looking for a pretext to get rid ofBatcheller.This,they thought they had found, inHarkema's duck-hunting story but the duck that he washunting was Batcheller.Whether Harkema actually wentduck-huntingwitha friend- the friend was neveridentified or produced unless he was Huizenga - or madeup the whole story, does not really matter very much. Itwould serve as a pretext in either event. Yet it is difficultto see how Harkema, even if he were duck-hunting, could"stumble"onBatcheller'shouse in a remote butpopulated ruralarea unlesshe had armed himself withBatcheller's address in advance. To have "stumbled" onBatcheller's house without this while pursuingducksin anautomobilestrains credulity.Moreover, the fact that hereturned a second time, although there was nothing exceptthe tarps themselves to arouse suspicion during his firstvisit, indicates that the duck-hunting story was only anextra and superfluous embellishment.Having decided to come back and look for a stolenArtim tarp, among the seven or eight tarps that were onBatcheller's premises,Huizenga and Harkema never seemto have been able to make their minds up as to whetherhe had stolen one or two, or if one, whether it was a tarphanging over the door of Batcheller's car, or a tarp thatwas being used as a cover for the car of Batcheller's son.Huizenga testified concerning the alleged theft of the tarpboth as a witness for the General Counsel and for therespondent.As a witness for the General Counsel, heconstantly accused Batcheller of stealing two tarps but asawitness for the respondent, he accused him only ofstealing one. It is evident that Huizenga and Harkemawere nonplussedwhen during their second visit toBatcheller's house they could not find any tarp over thegarage door.Apparently, they did not stop to askthemselves why, if the guilty Batcheller had made awaywith the tarp over the garage door because he was afraidthat he might be accused of stealing it, he had also notmade away with the tarp covering his son's car. Indeed,they might have gone further and asked why he had notmade away with all seven or eight of the tarps that wereon the premises, for if he were going to be accused ofstealing one or two of the tarps, he might equally well beaccused of stealing all of them. Huizenga also does notseem to have reflected on the fact that Batcheller showedabsolutely no consciousness of guilt when he was accusedof the theft of the tarp but readily offered to show it tothedetectives,although they had no search warrant.Huizengaalso seemsnot to have been discouraged whenneither of the detectives could see on the tarp the bigletters in white paint that spelled "A-R-T-I-M."WhileDetectiveBagley could see some imprints of letters,Detective Nowakowski could not decipher them at all, andboth, it must not be forgotten, were called as witnesses bythe respondent.Despite the failure of positive identification, and thepossibility that the tarp, even if it were an Artim tarp,might have been obtained legitimately from Jimmy Mills,Huizenga did not shrink in the end from dischargingBatcheller for stealing a tarp that they could not prove hehad stolen. Perhaps the most curious aspect of the case isthat Huizenga made the visit of November 22 despite thefact that they had been advised that a prosecution eitherfor stealing the tarp or for receiving it knowingly as stolengoods would not prove successful. Thus, the respondent isin a position of asking the Board to find Batcheller guiltyof a theft on evidence which, they were advised, nocriminal court would convict.In conclusion, I should perhaps add that I realize fullwell that Batcheller was not the sort of person with whomitwas easy to live But the right to engage in concertedactivities is not limited to those employees who wouldnever hurt an employer's feelings, or fail to observe to thefullest extent the amenities of controversy. In any event,since the respondent did not discharge Batcheller foroverstepping the bounds of decorum, I do not need toconsiderwhether itwouldhavebeen justified indischarging him for this reason. I decide only that he wasnot discharged for the reason assigned by the respondent,and that the real reason was his previous concertedactivity.W. THE REMEDYIn view of the limited nature of the violation involvedinthedischargeofEverettW. Batcheller, I shallrecommend only a form of cease and desist orderrestraining the respondent from discharging or otherwisediscriminating against its employees because they mayengage in concerted activities or they may presentgrievances to the respondent.To remedy the discharge of Everett W. Batcheller, Ishall also recommend, by way of affirmative relief, thattherespondentoffertohim immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges previously enjoyed by him, discharging, ifnecessary any new employee hired subsequent to the dateof his discharge in order to replace him. I shall alsorecommend that the respondent make EverettW.Batcheller whole for any loss of pay he may have sufferedby reason of his discharge by payment to him of a sum ofmoney equal to the amount which he would normally haveearned as wages from the date of his discharge to the dateof the respondent's offer of reinstatement, less his netearnings during the said period. The amount of backpay istobedetermined in accordance with the formulaprescribed in F.W.Woolworth Company,90 NLRB 289,and interest is to be computed on the amount sodetermined in accordance withIsisPlumbing & HeatingCo., Inc,138 NLRB 716.CONCLUSIONS OF LAW1.The Respondent, Artim Transportation System, Inc.,isan employer engaged in commerce, or in an industryaffecting commerce, within the meaning of Section 2(6)and (7) of the Act.2.Local 142,InternationalBrotherhood of Teamsters,is a labor organization within the meaning of Section 2(5)of the Act.3.By discharging Everett W. Batcheller on November30,1967,because he had persistedinengaging inconcerted activities, and in the presentation of grievances,therespondentcommitted an unfair labor practiceaffecting commerce within the meaning of Section 8(a)(3)and (1) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that the respondent, ArtimTransportationSystem,Inc.,itsofficers,agents, 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD,successors and assigns shall:1.Cease and desist from:(a)DiscouragingmembershipinLocal142,InternationalBrotherhood of Teamsters, or any otherlabor organization of its employees, by discharging any ofitsemployees, or in any other manner discriminatingagainst them with respect to their hire or tenure ofemployment,orany term or condition of theiremployment because theymay engageinconcertedactivities or may present grievances to the respondent.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action in order toeffectuate the policies of the Act:(a)Offer to Everett W. Batchellerimmediateand fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges and make him whole for any loss of pay hemay have suffered by reason of the discriminationagainsthim in themanner andto the extent set forth in SectionIV of this Decision entitled "The Remedy."(b) Preserve, and upon request make available to theBoard,or its agents,for examination and copying allpayroll records and other data necessary to give effect tothe backpay requirement.(c) Post at its general offices at 7105 Kennedy Avenue,and at its terminal known as the City Division at 165thand Summer Streets, both in Hammond, Indiana, copiesof the attached notice marked "Appendix."6 Copies ofsaid notice, on forms to be provided by the RegionalDirector for Region 13, shall, after having been dulysignedby respondent's representative, be posted byrespondent immediately upon receipt thereof and bemaintainedby it for a period of 60 consecutive daysthereafter,inconspicuousplaces, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by respondentto assurethat said notices are not altered, defaced, or covered byany othermaterial.(d) Notify the said Regional Director, in writing, within20 days from the date of service of this Decision whatsteps Respondent has taken to comply herewith.''In the event that this Recommended Order be adopted by the Board,the words,"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words,"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order "'In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notify said Regional Director inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in Local 142,InternationalBrotherhood of Teamsters, or in anyotherlabororganizationofouremployees,bydiscriminatingwith respect to the hire or tenure of theiremployment or any term or conditions of theiremployment, because they may engage in concertedactivities, or may present grievances to usWE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed to them in Section 7 of theNational Labor Relations Act.WE WILL offer to Everett W. Batcheller immediateand full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority orother rights,and privileges and make whole for any lossof pay he may have suffered by reason of ourdiscrimination against him.All our employees are free to become or remain, or torefrain from becoming or remaining members of anylabor organization, except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.DatedByARTIM TRANSPORTATIONSYSTEM, INC.(Employer)(Representative)(Title)NOTE: We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 S. DearbornStreet, Chicago, Illinois, Telephone 353-7597.